           Case 1:21-mj-00276-RMM Document 9-1 Filed 04/06/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES                            *
                                         *
          v.                             *      Case No. 21-mj-276 RMM
                                         *
EZEKIEL STECHER                                *
                                   *
*         *     *     *    *   *   *   *    *   *   *                   *     *
                          PROPOSED ORDER OF THE COURT

          This matter is before the Court on the defendant’s Consent Motion to Modify

Conditions of Release. The Court having considered the Motion, being fully advised,

it is this _____ day of _____________, 2021:

          ORDERED, that the Motion be and the same is hereby GRANTED; and it

is further,

          ORDERED, that Mr. Stecher’s conditions of release be modified to permit

him to leave his home and have access to the remainder of his property for

purposes of farming.

          All other conditions of release originally imposed remain in full force and

effect.

                                   __________________________________
                                   UNITED STATES JUDGE
